Citation Nr: 1828001	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  14-35 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertrophic cardiomyopathy.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Watson, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Air Force from October 1973 to September 1980; in the Indiana National Guard from June 1981 to March 1983; and in the USAF Reserve from March 1983 to August 2002.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a rating decision the Regional Office (RO) of the Department of Veterans Affairs (VA), issued in May 2013.  

The Veteran testified to the Board in June 2017.  A transcript is of record.  

The RO issued a Supplement Statement of the Case (SSOC) in November 2016; and a Statement of the Case (SOC) in July 2014.  


FINDINGS OF FACT

The Veteran's hypertrophic cardiomyopathy is a congenital disease which clearly and unmistakably pre-existed service and was clearly and unmistakably not aggravated by service.


CONCLUSION OF LAW

The criteria for service connection for hypertrophic cardiomyopathy are not met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.3159, 3.303, 3.304, (2017).


	(CONTINUED ON NEXT PAGE)





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012);  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed.Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board");  Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-130 (2000).

II.  Service Connection

To establish a right to compensation for a present disability directly, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a preexisting disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009);  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection is available for congenital diseases, but not defects, that are aggravated in service. Quirin v. Shinseki, 22 Vet. App. 390, 394 (2009).  In cases where the appellant seeks service connection for a congenital condition, the Board must indicate whether the condition is a disease or defect and discuss the presumption of soundness.  Quirin, 22 Vet. App. at 394-97. It follows that in such cases where a congenital condition is at issue, a VA medical opinion may be needed to determine whether the condition is a disease or defect, whether the presumption of soundness has been rebutted, and if so whether there was aggravation during service. Id. at 395. 

In this regard, the presumption of soundness does not apply to congenital defects because such defects "are not diseases or injuries" within the meaning of 38 U.S.C. §§ 1110  and 1111.  See 38 C.F.R. § 3.303 (c); see also Quirin at 390 (holding that the presumption of soundness does not apply to congenital defects).

For purposes of determining whether a disorder is a congenital defect or a familiar disease, VA interprets the term "disease" in 38 U.S.C. §§ 310 , 331, and the term "defects" in 38 C.F.R. § 3.303 (c), as being mutually exclusive. "Disease" is broadly defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  See VAOPGCPREC 82-90 (citing Dorland's Illustrated Medical Dictionary 385 (26th ed. 1974)). On the other hand, the term "defect," viewed in the context of 38 C.F.R. § 3.303 (c), is defined as a structural or inherent abnormality or conditions which are more or less stationary in nature. As noted in VAOPGCPREC 82-90, a Federal court, in drawing a distinction between "disease" and "defect," indicated that disease referred to a condition considered capable of improving or deteriorating, whereas defect referred to a condition not considered capable of improving or deteriorating. 

If it is determined during service that a veteran suffers from a congenital disease, as opposed to a defect, VA cannot simply assume that, because of its congenital nature, the disease must have preexisted service. That is, the presumption of soundness still applies to congenital diseases that are not noted at entry. Quirin at 396-97. A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service. 38 U.S.C. § 1111. Only such conditions as are recorded in examination reports are to be considered as noted. 38 C.F.R. § 3.304 (b). 

VA must then show by clear and unmistakable evidence that the congenital disease preexisted service and was not aggravated thereby in order to rebut the presumption of soundness. Monroe v. Brown, 4 Vet. App. 513, 515 (1993). VA may not rely on a regulation as a substitute for the requirement that it rely on independent medical evidence. Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). VA's Office of General Counsel has also confirmed that the existence of a congenital hereditary disease under 38 C.F.R. § 3.303 (c) does not always rebut the presumption of soundness, and that service connection may be granted for congenital hereditary diseases which either first manifest themselves during service or which preexist service and progressed at an abnormally high rate during service. See VAOPGCPREC 67-90.

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease. 38 U.S.C. § 1153 (2012); 38 C.F.R. § 3.306 (2017); Wagner v. Principi, 370 F.3d 1089, 1096   (Fed. Cir. 2004). Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service. 38 C.F.R. § 3.306. Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service. Id.

VA must consider all pertinent medical and lay evidence to evaluate a claim for disability benefits. 38 U.S.C. § 1154(a).  Lay evidence can be competent and sufficient to diagnose a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later medical professional's diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007). 

The Board may not find lay evidence incredible merely because contemporaneous medical evidence does not accompany it.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  However, the Board may consider and weigh lack of contemporaneous medical evidence against a Veteran's lay statements.  Id.  

III.  Analysis

The Veteran contends he has a heart disability due to flying airplanes.  He asserts that his service aggravated a pre-existing heart disability not otherwise noted as preexisting service.  Finally, neither the Veteran nor his accredited representative have alleged a relationship between his heart disability and other service-connected disabilities;  and no evidence of record implies the same.  Thus, the Board does not further consider secondary service connection.  

First, a January 2016 VA examination noted the Veteran's 2010 diagnosed hypertrophic cardiomyopathy.  Thus the first element of service connection is met.  

The January 2016 VA examiner reviewed the record and concluded that hypertrophic cardiomyopathy is a genetic cardiovascular disease.  

The examiner noted that that the Veteran stated that he had heart murmurs in service and had a history of abnormal EKGs.  The examiner indicated that the service treatment records, STRs, are silent for heart murmurs.  It was noted that blood pressure was normal during active duty and that it was noted to be elevated in 1991.  The examiner indicated that the Veteran's ECGs during service are considered within normal limits and there was no indication of hypertropic cardiomyopathy while on active duty.  It was noted that the chief abnormality associated with hypertropic cardiomyopathy is left ventricular hypertrophy (LVH), occurring in the absence of any inciting stimulus  such as hypertension or aortic stenosis.  The examiner also indicated that the bulk of the medical literature does not support the claim of G forces causing hypertrophic cardiomyopathy.  The examiner concluded that hypertrophic cardiomyopathy is a genetic condition that presented after leaving active military and the progression is consistent with a variable progression.  

The records of the Cardiovascular Institute of Forth Worth in September 2010 note a current heart disability diagnosis but are silent of any mention of etiology.  Likewise, several treatment records of the Heart Center of North Texas in March 2013, October 2013, and April 2014 say nothing of etiology, but focus instead on symptoms and treatment.  

In this case, the Board finds that the weight of the evidence supports a finding that the Veteran's hypertrophic cardiomyopathy is a congenital disease that clearly and unmistakably preexisted service and was not aggravated by service. The STRs show that the condition was not noted at entry into service and the January 2016 VA examiner, after review of the record, concluded that the condition was a congenital disease.  The VA examiner was informed of the relevant evidence in this case, reviewed the claims file, relied on accurate facts, and gave a fully articulated opinion that is supported by sound reasoning.

Based on the above, the Board finds that hypertrophic cardiomyopathy is a congenital disease that clearly and unmistakably preexisted service. Further, the Board finds that the evidence or record demonstrates that the preexisting hypertrophic cardiomyopathy cataract clearly and unmistakably was not aggravated by service, that is, did not worsen "in" or "during" service.  As noted above the VA examiner reviewed the record, including the STRS, and found that the evidence demonstrates that no indication of hypertropic cardiomyopathy while on active duty.  As such, there is clear and unmistakable evidence that demonstrates that hypertropic cardiomyopathy was not aggravated in service.  

As to the medical opinion of record, the Board finds the VA examiner is competent due to education and training;  and credible due to experience to offer diagnoses or the only etiological opinion of record.  However, the Board lends greater weight on the question of etiology, and specifically genetic etiology, to the January 2016 VA examination since it addressed the question of etiology, whereas the previous private medical opinions only diagnosed the disability and recommended treatment.  

While the Veteran testified competently and credibly that flying airplanes exerts pressure on the human body he has personally experienced, and that he noticed his running time reduced while in service, and he stopped riding bicycles, his testimony is outweighed by the competent and probative medical opinion with regard the claimed preexisting disease.  The Board finds that while the Veteran is competent to reports symptoms, neither the Veteran nor the representative has been shown to have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding whether the preexisting hypertrophic cardiomyopathy was aggravated by active service.  Whether the Veteran's hypertrophic cardiomyopathy was aggravated by service is a complex medical etiological question involving internal and unseen system processes unobservable by the Veteran.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Board finds the January 2016 examination findings of etiology more probative than the lay statements of record.  Furthermore, the Veteran has stated in a June 2017 filing that although he experienced symptoms of exertion as early as 1978, he did not tell Air Force doctors for fear of losing clearance to fly military aircraft professionally.  As such, the Board finds the Veteran's STRs more probative of establishing the Veteran's true state of health during service, since the government relied upon them, and the Veteran's affirmative duty to report health problems.  Here, the Board notes the Veteran was presumed sound on entering service, and was regularly examined.  The Veteran did contend that a few allergy shots in his records show attempts to treat his heart condition, when the treating physician did not notate any concern for the heart, but was treating symptoms of allergies.  The STR's show the Veteran reported a medical history of hay fever in January 1999; and STRs show prescriptions for Benadryl, a known allergy medication, in mid-1978.      

Accordingly, the Board concludes that the evidence preponderates against the claim of entitlement to service connection for hypertrophic cardiomyopathy.  As such, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for hypertrophic cardiomyopathy is denied.  



____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


